Citation Nr: 1810671	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, including umbilical hernia, gastroesophageal reflux disease (GERD) and diverticulitis.

2.  Entitlement to service connection for a stomach disorder, including umbilical hernia, GERD and diverticulitis.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981 and from April 1985 to October 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2014 rating decision, by the Des Moines, Iowa, Regional Office (RO), which determined that new and material evidence had been received to reopen previously denied claim of entitlement to service connection for a stomach condition, diagnosed as hernia and diverticulitis; however, the RO confirmed and continued the denial of the claim on the merits.  That rating action also denied service connection for a right shoulder condition, service connection for a left shoulder condition, service connection for a right knee condition, and service connection for a left knee condition.  The Veteran perfected a timely appeal to that decision.  

On June 8, 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  Additional evidence was received in late June 2016 and in August 2016, and the Veteran's representative submitted a statement indicating that they would like to waive initial RO adjudication of additionally submitted evidence.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for a stomach condition, including umbilical hernia, diverticulitis and GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a stomach condition.  The Veteran did not timely appeal the decision.  

2.  Evidence received since the April 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a stomach condition, including diverticulitis.  

3.  A bilateral shoulder disorder, currently diagnosed as bilateral shoulder tendonitis, was not manifest in service and was not caused by the Veteran's military service.  

4.  The Veteran's bilateral knee disorder did not manifest during service or within one year of separation from active duty service and was not caused by military service.  





CONCLUSIONS OF LAW

1.  The April 2000 rating decision, that denied service connection for a stomach condition, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for a stomach condition have been met.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a), 20.1103 (2017).  

3.  The criteria for service connection for a bilateral shoulder disorder have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).  

4.  The criteria for service connection for a bilateral knee condition have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-Claim to reopen S/C-Stomach condition.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Historically, the Veteran initially filed a claim for service connection for a stomach disorder (VA Form 21-526) in October 1999.  In a rating action in January 2000, the RO denied the claim the grounds that there was no evidence showing a current stomach condition that is related to military service.  

The Veteran subsequently submitted his service treatment records (STRs), which show that he was admitted to a hospital in February 1991 with a diagnosis of acute cholecystitis with cholelithiasis; he underwent a cholecystectomy with intraoperative cholangiogram.  The separation examination, dated in September 1991, noted a 15 x 1/2 cm. scar in the right upper quadrant of the abdomen.  

By a rating action in April 2000, the RO denied the claim for a stomach disorder.  This decision was based on a finding that the only residual of the cholelithiasis and surgery at the time of separation examination was the scar in the right upper quadrant, and that the Veteran had not presented any medical evidence that would show that he reasonably had a disability related to the surgery or scar.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof on June 15, 2000 and no new and material evidence was received during the appeal period.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the June 2000 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a stomach condition.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim for service connection for a stomach condition, including umbilical hernia and diverticulitis (VA Form 21-526) was received in January 2013.   An unestablished fact necessary to substantiate the claim is a nexus between service and the Veteran's current stomach condition.  

Submitted in support of the claim were private treatment reports, which show that the Veteran underwent a colonoscopy in December 2008, and was diagnosed with diverticulosis.  He was seen for evaluation in January 2013, at which time he discussed the hernia that he claims he has had for many years and is getting worse.  The Veteran indicated that he has had a hernia for years and it is getting more irritating.  The diagnosis was umbilical hernia.  In April 2016, he was seen for evaluation of stomach pain off and on since March; he was diagnosed with gastroesophageal reflux disease (GERD) and abdominal pain.  A colonoscopy in June 2016 revealed findings of diverticulosis without perforation or abscess without bleeding.  

Also of record is the report of a VA examination conducted in January 2014.  The VA examiner noted that the Veteran's diagnoses included umbilical hernia and diverticulitis.  However, the examiner stated that the system that holds the Veteran's claims file (VBMS) crashed and the complete STRs were not available for review due to "VBMS is currently unavailable due to maintenance."  Thus, the examiner stated that to render an opinion as to whether the umbilical hernia and/or diverticulitis are service connected would be resorting to mere speculation.  

At his personal hearing in June 2016, the Veteran maintained that he developed stomach problems in service after he underwent removal of his appendix and gallbladder.  The Veteran indicated that, after the surgery, he started noticing a lump in the area of the surgery and was later told that he had an umbilical hernia.  The Veteran indicated that he experienced stomach problems throughout service.  He sought treatment for his stomach problems approximately three years after his discharge from service.  

The evidence received after April 2000 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

In light of the foregoing, the Board finds that evidence added to the record since the April 2000 rating decision is new and material,.  The newly received evidence includes a statement from the Veteran asserting that he has had continuous stomach since service, and they are related to the surgery he had while on active duty.  Moreover, the private treatment reports suggest that the stomach problems may be related to service.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a stomach disorder.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran's stomach condition, including diverticulitis, umbilical hernia and GERD may be related to or aggravated by service) and raises a reasonable possibility of substantiating the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a stomach disorder, diagnosed as diverticulitis, GERD and umbilical hernia, is reopened.  See 38 C.F.R. § 3.156 (a).  The Board further addresses this claim in the REMAND section of this document.  


II.  Legal Analysis-General service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


A.  S/C-Bilateral shoulder disability.

The Veteran is seeking service-connection for his current bilateral shoulder disability.   In a statement in support of claim, dated in January 2013, the Veteran indicated that he experienced problems with his shoulders during service while aboard ship.  The Veteran indicated that his shoulders were painful because of the type of work that he performed.  At his personal hearing in June 2016, the Veteran indicated that, as a machinist's mate and electrician, he was working on a gas engine and going through a storm when he was flipped over and struck the side of the ship, hurting his left shoulder.  He noted that the right shoulder also started to hurt shortly after; and he has experienced pain in both shoulders since service.  

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As noted, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2014, the Veteran was diagnosed with right shoulder tendonitis, left shoulder tendonitis, and moderate right AC joint osteoarthritis (OA).  An August 2016 private treatment report also reflects an assessment of full thickness rotator cuff tear, right shoulder, and primary glenohumeral arthritis, right shoulder, and biceps tenosynovitis, right shoulder.  Thus, the first element of service connection is satisfied.

The second element of service connection requires that there be an in-service injury or disease.  

The STRs indicate that the Veteran was seen for a PFT screen in December 1986 with a history of shoulder and knee stiffness and breathlessness with heavy exertion.  He was assessed with an upper respiratory infection and advised to quit smoking.  He was seen in July 1987 for right shoulder pain and right chest pain on upper extremity exertion.  The assessment was poor physical condition.  There is no report of any injury to the shoulder.  In his report of medical history at separation, in September 1991, he checked a "no" option as to whether he had ever had painful or trick shoulder.  As noted above, at his personal hearing in June 2016, the Veteran reported injuring his shoulders during an incident aboard the ship that occurred when he thrown against the side of the ship during a storm and he sustained an injury to the shoulder.  

The Veteran's testimony is inconsistent with his service treatment report as to whether he had ever had a painful shoulder following trauma to the shoulder.  Furthermore, if, at separation from service, he still had any pain from a striking his shoulder on ship it is likely that he would have reported that at separation from service.  Moreover, following a VA examination in January 2014, the examiner it is less likely as not that a bilateral shoulder condition was directly related to service because there is only one note regarding shoulder pain in the STRs.  This is consistent with the STRs as he did only once report shoulder pain, the other note was for a history of stiffness.  There is no contradictory medical opinion of record.  

The Veteran continues to receive private treatment for his bilateral shoulder disability.  However, these records do not include any clinical opinion linking the Veteran's bilateral shoulder disability to his military service.  

To the extent that the Veteran asserts that his bilateral shoulder disorder was attributable to service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the relationship between a current bilateral shoulder disorder and any instance of his military service to be complex in nature.  For this reason, the Board concludes that the Veteran's etiology opinion is not competent evidence.  

Here, we find his assertions to be of less value than the contemporaneous records during service.  Although the evidence of record shows that the Veteran has a bilateral shoulder disorder, the Board finds that the more convincing evidence shows that his disability was not manifest during service and is not attributable to his period of active service.  Put simply, the evidence does not establish that the Veteran had a chronic bilateral shoulder disorder during active service or that a current bilateral shoulder disorder is otherwise related to active service.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not help the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  The appeal as to this issue must be denied.  

B.  S/C-Bilateral knee disorder.

The Veteran essentially contends that he has a bilateral knee disorder that developed as a result of an accident that occurred while aboard the ship in service.  At his personal hearing in June 2016, the Veteran reported that he injured his knees in the same incident as the shoulders when he struck the side of the ship; he stated that he mostly injured the left knee, but the right knee would also give out during service.  The Veteran indicated that he had problems with the knees going up and down the ladders.  

The first element of service connection requires medical evidence of a current disorder.  Significantly, on VA examination in January 2014, the Veteran was diagnosed with left knee patellofemoral syndrome.  More recently, a July 2016 private treatment report noted a diagnosis of bilateral varus knees medial and patellofemoral compartment and primary degenerative osteoarthritis.  Thus, the Veteran has satisfied the first element of service connection.  

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, at his enlistment examination in December 1976, the Veteran reported a history of swollen right knee in October 1976 from an auto accident, but "no problem now;" clinical evaluation of the lower extremities was normal.  The STRs reflect that the Veteran was seen for evaluation in July 1987, at which time he reported having had bilateral knee pain for years.  It is noteworthy that, during his personal hearing in June 2016, the Veteran reported suffering an injury to his knees as a result of an incident aboard the ship when he struck the side and fell.  

The analysis here is similar to that involving his shoulder claim.  Here, the only medical nexus opinions of record are negative.  

In this regard, the Veteran underwent a VA examination in January 2014.  Following a physical examination of the Veteran and review of the claims file, the VA examiner determined that it is less likely as not that the Veteran's current bilateral knee condition was caused by military service.  The examiner stated that while the Veteran reports recurrent knee symptoms since the injuries in the military, no records are found to support ongoing knee issues related to the two injuries he reported in the military.  The examiner further explained that the Veteran's x-ray and symptoms of the left knee are consistent with patellofemoral syndrome which is an overuse syndrome which is more likely as not due to his activities he has done on a daily basis for years not due to remote incidents 20 years ago.  The Board finds that the VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has current knee conditions related to service, and the VA examiner provided evidentiary support in the record for the opinions provided.  Further, the Veteran has not submitted competent medical evidence to the contrary.  

As part of this claim, the Board recognizes the Veteran's statements that his bilateral knee disorder developed as a result of an incident that occurred aboard the ship.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service, however, the question of causation of the current knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology of the bilateral knee disorder have no probative value.  

The claim of entitlement to service connection for bilateral knee disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).  


ORDER

The application to reopen a claim of entitlement to service connection for a stomach disorder, diagnosed as diverticulitis, GERD and umbilical hernia, is granted.  

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

REMAND

Having determined that the Veteran's claims of entitlement to service connection for a stomach disorder, including GERD, umbilical hernia and diverticulitis, is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C. § 5107 (b) (2012).  After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claims.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In this case, the Veteran was afforded a VA examination in January 2014, at which time the examiner specifically noted that STRs reflect that the Veteran was seen in May 1988 with complaints of nausea and vomiting since earlier that morning; the assessment was viral gastroenteritis.  He was again seen in December 1990 with complaints of nausea, vomiting for the past 72 hours; he described pain as dull and aching pain.  The assessment was gastroenteritis with accompanying constipation.  It was noted that the STRs further indicate that the Veteran underwent a cholecystectomy with incidental appendectomy in February 1991.  Following an examination, the VA examiner noted that the Veteran's diagnoses included umbilical hernia and diverticulitis.  However, the examiner stated that the system holding the Veteran's claims file crashed and the complete STRs were not available for review due to "VBMS is currently unavailable due to maintenance."  Thus, the examiner stated that to render an opinion as to whether the umbilical hernia and/or diverticulitis are service connected would be resorting to mere speculation.  As such, the Board finds the medical opinion to be inadequate.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171   (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  A remand is therefore necessary to obtain an adequate examination and nexus opinion.  

The case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran requesting that he identify all medical care providers who have treated him for a stomach disorder, including umbilical hernia, diverticulitis and GERD since his separation from service.  After receiving this information and any necessary releases, the RO should attempt to obtain copies of pertinent treatment records from all sources identified by the Veteran.  Regardless of the Veteran's response, the AOJ should obtain all outstanding VA treatment notes and associate them with the claims file.
 
2.  The ensure that the Veteran is scheduled for a VA gastrointestinal examination to determine the nature and etiology of his claimed stomach disorders, including stomach disorder, diverticulitis and GERD.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  All indicated test and studies deemed necessary should be conducted.  The examiner should elicit from the Veteran and record a full clinical history pertaining to his stomach disorders; the examiner should give particular attention and discuss the STRs documenting stomach problems.  The examiner is requested to identify all current stomach disorders.  For each disorder diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the current stomach disorder began in service?  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

3.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


